DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 5/6/2010, after the Advisory Action, mailed on 5/1/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2010 has been entered.
Claims 1, 5-8, 16, 24, 31, 36, 38, 47 and 50 are pending. Claims 1, 24 and 50 have been amended. Claims 49, 51 have been cancelled.  Claims 7, 36, 38 and 47 remain withdrawn.  Claims 1, 5-6, 8, 16, 24, 31 and 50 are examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 8, 16, 24, 31 and 50 sre  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 has been amended to recite a “4D4 antibody or fragment thereof (line 12).  While 4D4 antibody has an inherent specificity to an epitope of iPSA, the term “a fragment thereof” is not specific to an antigen and renders the scope of the claims vague.  Therefore, it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed.   To obecome this rejection, it is suggested that the term fragment thereof is replaced with  ANTIGEN Binding fragment thereof or fragments that bind XXXXX.
Claim 24 has been amended to recite  “4D4 antibody or fragment thereof. While 4D4 antibody has an inherent specificity to an epitope of iPSA, the term “a fragment thereof” is not specific to an antigen and renders the scope of the claims vague.  Therefore, it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed.   To obecome this rejection, it is suggested that the term fragment thereof is replaced with  ANTIGEN Binding fragment thereof or fragments that bind XXXXX.

Claims 50 has been amended to recite a “4D4 antibody or fragment thereof. While 4D4 antibody has an inherent specificity to an epitope of iPSA, the term “a fragment thereof” is not specific to an antigen and renders the scope of the claims vague.  Therefore, it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed.   To obecome this rejection, it is suggested that the term fragment thereof is replaced with  ANTIGEN Binding fragment thereof or fragments that bind XXXXX.
In addition, the scope of claim 50 is vague as it recites “a 4D4 tracer antibody or fragment thereof”.  The scope of claim 50 encompasses “combining the capture-a 4D4 antibody tracer antibody or fragment thereof.  Since 4D4 antibody tracer is already bound to capture-antibody-iPSA complex as recited in clam 1, it is not clear how the same antibody can bind again for detection purposes.  It is not clear as to whether “a 4D4 tracer antibody or fragment thereof “of claim 50 is the same or a modification of the a 4D   The scope of claim 50 is also not consistent to what is disclosed in the specification.  In particular, the specification discloses combining the capture-antibody iPSA complex with tracer 4D4 antibody and detecting the tracer antibody (page 4).   As a result, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5-6, 8, 24, 50  are rejected under 35 U.S.C. 103 as being unpatentable over Vickers et al. (BMC Medicine 2008;6:19, pp1-10, IDS Reference), Lilja/Becker et al.(Clin. Chem. 2000; 46:2,p198-206, IDS Reference), Nurmikko et al. (Clinical chemistry 2001; 47:8, 1415-1423),  Nurmikko II (of record) in view of Pettersson et al. (Clin Chem 1995; 41/10,1480-1488) and/or as evidenced by DELFIA Reagents, retrieved 12/1/2019, from URL://www.perkinelmer.com/lab-solutions/resources/docs/BRO_DELFIAResearchReagents.pdf).
Vickers et al. teach a method of determining kallikrein levels in a blood sample (abstract), the method comprising: i) subjecting a blood sample of a subject to one or more immunoassays that measures levels of total prostate specific antigen (tPSA) and 
Specifically, Vickers et al. teach the level of tPSA and fPSA is measured with a dual labeled assay i.e. DELFIA assay, that has been comprehensively documented in the art (page 3 left first full paragraph). 
Vickers et al. teach Immunodetection of hK2 and iPSA with methods previously reported (page 3, left second full paragraph) referencing the assays as disclosed in Lilja/Becker as suitable for Immunodetection of hK2 and the assay of Nurmikko et al as suitable for immunodetection of iPSA.
Becker. et al.,  teach Immunodetection of hK2 comprising  contacting PSA in the blood sample with PSA blocking antibodies which block the binding of PSA-T and do not cross react with hK2: MAbs: 2H11,36 and 10  which block the binding of MAbH50  and Mab 2E9 which blocks the binding of Mab6H10 to PSA.  After the blocking step, specific capture was accomplished by contacting hK2 present in the sample with a second capture antibody to produce a capture-antibody-hK2 complex, i.e. MAB 6H10-hk2 and contacting the capture- antibody-hK2 complex with a second tracer antibody  MAbH50  which was blocked for cross reactivity for PSA-T (Fig. 1; page 199 right last paragraph; page 200, left first paragraph)  which reads on the instant PSA blocking antibody .  
Nurmikko et al teach throughout the publication and especially on page 1417 left first paragraph, obtaining a blood sample from a subject and contacting iPSA also 5C3 antibody clone that selectively bind free PSA that is not cleaved aka free PSA intact (fPSA-I; iPSA), (page 1416, right last paragraph).  The assay comprises capturing intact PSA by a biotinylated monoclonal 5A10  bound on a DELFIA streptavidin plate i.e. forming a binding complex and detecting the complex with europium-labeled  5C3 as a tracer (page 1417, left second paragraph; page 1416, left third paragraph ) wherein the capture antibody binds free PSA that includes for example fragments comprising both nicked and intact forms (page 1416, left last paragraph, Figure 1) under conditions that it binds at least to iPSA (page 1417, left second paragraph; Fig.4).  Furthermore, monoclonal 5A10 inherently binds both nicked and intact forms.  The assertion of inherency is necessarily true since Applicant disclosure indicates 5A10 as suitable capture antibody. As the antibody of the prior art is indistinguishable from that claimed, it would necessarily be capable of the performing the same intended uses i.e. binding both nicked and intact forms. 
Nurmskko II teach antibody 4D4 and antibody 5C3 bind the same site with substantially the same affinities (table 2) for binding iPSA.
Pettersson et al. teach throughout the publication and especially in Figure 5, pH is important in the stability of PSA-ACT complex, wherein at less fPSA is released at for example a pH between 6.5-and 7 as compared to 7.8.  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to assay hK2 with the immunoassay of Becker and assay iPSA with an immunoassay of Nurmikko et al. wherein antibody 5C3  is substituted with antibody 4D4 for binding iPSA as taught in Nurmikko II (instant claims 24,50) in Vickers et al., because Vickers et al  expressly teach  such methods as suitable and because antibody clone 5C3 and  4D4 bind the same site with substantially the same affinities (table 2) as taught in Nurmikko II and one of ordinary skill in the art would have found it obvious to substitute 5C3 for 4D4 as a europium labeled tracer antibody in the assay of Nurmikko et al.   
It would have also been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to further optimize the pH during the assay reaction when 4D4 is used as a europium-labeled  tracer antibody to detect the capture 5A10 antibody-iPSA complex bound on a DELFIA streptavidin plate in the method of  Nurmikko et al.  One would be motivated to do so to mitigate release of fPSA from the ACT-PSA complex that increases with an increase in pH as taught in Pettersson et al.  to improve the accuracy and specificity for detecting fPSA including intact fPSA which is an important parameter in discrimination between BPH and prostate cancer patients as taught in Pettersson, (page 1481, left second paragraph) and Nurmikko et al.   One of skill would be motivated to replicate optimum conditions that reduce the aberrant and artificial fPSA release from the in vitro formed PSA-ACT complex standard,  in accelerated stability studies i.e. performed under higher temperature to simulate aging because both  fPSA  and PSA-ACT are known to exist in blood and used to discriminate BPH from prostate cancer.  
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, buffer pH  is among many other variable parameters that has been a matter of routine optimization. 
Even more, it would have also been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have motivated Pettersson et al. to extend the studies for stability of PSA-ACT complex, with antibody pairs relevant for the detection of iPSA as taught in Nurmikko et al.  and Nurmikko II to evaluate a pH optimum that allows for less intact fPSA released to increase the detection accuracy for iPSA as detection of iPSA has clinical relevance as taught in Vickers et al. 
Further, as the prior art compounds capture antibody i.e. clone 5A10 and the tracer antibody europium-labeled  tracer antibody clone 4D4  are indistinguishable from that claimed  the same as claimed it would be with expectation of success that they will produce the same results as the clamed i.e. detection of iPSA when the pH is between 6.5 to 7, since the composition and its chemical properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In addition, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill   Nurmikko et al II.  is used as a europium-labeled  tracer antibody to detect the capture 5A10 antibody-iPSA complex bound on a DELFIA streptavidin plate in the method of  Nurmikko et al.  In addition the DELFIA technology has been used in all cited publication and it offers support chelates i.e. DTPA that function under lower pH values i.e. 6.5 and higher temperatures as evidenced by DELFIA Reagents, see page 17. 
As  the prior art compounds capture antibody i.e. clone 5A10 and the tracer antibody europium-labeled  tracer antibody clone 4D4  are indistinguishable from that claimed  the same as claimed it would be with expectation of success that they will produce the same results as the clamed i.e. detection of iPSA when the pH is between re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Vickers et al., Nurmikko et al., Nurmikko II. and Pettersson et al. as applied to claims 1, 5-6, 8, 24, 50 , in view of Eriksson et al. (Clin. Chemistry 2000; 46:5, IDS Reference). 
Vickers et al., Nurmikko et al., Nurmikko II. and Pettersson et al. are relied upon as in the 103 rejection above.
While Vickers et al. teach the level of tPSA and fPSA is measured with a dual labeled assay i.e. DELFIA assay,  Vickers et al., do not specifically teach details of the assay for measuring total PSA.
Eriksson et al. teach throughout the publication and especially in Figure 1, a dual label assay using DELFIA technology for measuring both free and total PSA with capture i.e. H117 and tracer i.e. H50 antibodies which reads on a capture antibody tPSA complex detected using the tracer. 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to detect total PSA from a blood sample as taught in Vickers et al., Nurmikko et al., Nurmikko II. and Pettersson et al. with the method of Eriksson et al. using both a second capture antibody and a second tracer antibodies in a sandwich immunoassay.  One would be motivated to do so as both the method of Vickers et al., Nurmikko et al., Nurmikko II., Pettersson et al. and the method of Eriksson et al. use the same technology i.e. DELFIA dual label assay measuring both Vickers et al.

Response to applicant arguments
Applicant arguments have been considered bit not found persuasive.
Applicant rebuts the prima facie case of obviousness in view of Pettersson by   introducing a later filed publication (Liton), to support unexpected results, and points out that Pettersson is an inventor and also an author to the publication of Liton   
In response to Applicant arguments regarding unexpected results, it is initially noted that Applicant did not disclose the claimed pH range of 6.5 to 7 as critical in the specification, rather the discloses range is 6.5-7.75 (page 4 first paragraph).  In addition, Applicant’s reliance on unexpected results do not overcome clear and convincing evidence of obviousness.  Also see Richardson-Vicks Inc. v. Upjohn Co., 44 USPQ2d 1181 (CAFC 1997)   The combined teachings particularly Petterson provide clear direction, motivation and expectation of success for determine a pH range to optimize the defection of iPSA in an immunoassay comprising europium labeled antibody as claimed. 
Regarding the argument that Pettersson is an inventor and also an author to the later published reference of Liton, this is more evidence that it would have also been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have motivated Pettersson et al. to extend the studies for stability of PSA-ACT complex, with antibody pairs relevant for the detection of iPSA as taught in Nurmikko et al.  and Nurmikko II to evaluate a pH optimum that allows for less fPSA Vickers et al.  
In response to Applicant argument that the reference of Pettersson does not teach the claimed range, it is noted that Pettersson encompasses the claimed range.  Further specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA).
In response to applicant argument that the Patent Office fails to demonstrate that a skilled person would have been motivated to increase the stability of PSA-ACT complexes it is noted that various forms of free PSA have clinical significance for the diagnosis of prostate cancer, including intact free PSA as taught in Nurmikko et al.  Therefore, one or skill would be motivated to assess and optimize conditions that will not artificially release fPSA from its complexed form based on assay conditions, to allow for accurate diagnosis. 
In response to applicant argument that the Patent Office fails to demonstrate that such a person would have been motivated to use the pH ranges disclosed in Pettersson to increase the stability of PSA-ACT complexes rather than using low temperature, the reference of Pettersson does not exclude any further stability studies for assay optimization.  
In response to applicant argument that the Patent Office fails to demonstrate that such a person would have been motivated to use the same conditions for storage and for combining the capture-antibody-iPSA complex with a tracer antibody, it is noted that one of skill would be motivated to replicate optimum conditions that reduce the aberrant and artificial fPSA release from the in vitro formed PSA-ACT complex standard,  in accelerated stability studies i.e. performed under higher temperature to simulate aging because both  fPSA  and PSA-ACT are known to exist in blood and used to discriminate BPH from prostate cancer.  
In response to applicant argument that  the Patent Office still fails to demonstrate that (i) the skilled person would have used a pH of 6.5-7.0 rather than a lower pH (since lower pH conditions had lower dissociations in Pettersson), and that (ii)7212468.2 the skilled person would have had a reasonable expectation of success in using storage conditions when combining the capture-antibody-iPSA complex with a tracer antibody, it is noted that as the prior art compounds capture antibody i.e. clone 5A10 and the tracer antibody europium-labeled  tracer antibody clone 4D4  are indistinguishable from that claimed  the same as claimed it would be with expectation of success that they will produce the same results as the clamed i.e. detection of iPSA when the pH is between 6.5 to 7, since the composition and its chemical properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations. In this case, the problem facing those in the art was to accurately quantitate intact free PSA along with other forms of PSA as taught in Vickers et al. to improve prostate cancer diagnosis.  A person of ordinary skill has good 
Regarding Applicant argument that Liton discloses increased affinity of the 4D4 is dependent on pH which is unrelated/different to the seemingly linear relationship between pH and PSA-ACT complex stability described in Pettersson, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious.  Even though applicant has proposed the mechanism by which the pH 6.5-7 increases the antibody affinity, this does not  appear to distinguish the prior art teaching the same or nearly the same methods to achieve the same end result, i.e. to increase in accuracy of the assay.  
It is maintained that one would be motivated to do so to mitigate release of fPSA from the ACT-PSA complex that increases with an increase in pH as taught in Pettersson and derive at a pH of 6.5-7 which is included in the tested range in Pettersson, to improve the accuracy and specificity for detecting fPSA including intact Pettersson (Pettersson, page 1481, left second paragraph) Vickers and Nurmikko et al.
In response to applicant argument that there would be no motivation to further optimize the assay of Nurmikko et al., it is note that clone 4D4 is not taught in Nurmikko et al.  Further Applicant admits assay optimization is needed when the components of the assay are changed (see Remarks page 12 last paragraph).   As  previously argued when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, buffer pH is among many other variable parameters that has been a matter of routine optimization.  In addition, regarding the optimum pH range the pH’s of Pettersson represent a finite number. 
In response to the argument that the DELFIA Reagents reference is not prior art, it is noted that the reference is only  relied upon as evidence chelates i.e. DTPA that function under lower pH values i.e. 6.5.  This relates to a mechanism of action not to the actual buffer composition of DELFIA  that typically have a pH of 7.5.   
 In response to Applicant argument that one of ordinary skill would not be motivated to try a pH 6.5 because it is considered extreme it is initially noted that the DELPHIA reagent reference does not teach pH 6.5 is extreme.  Instead the reference teaches that when “stability problems are encountered using N1 chelates, or when assay conditions are more extreme DTPA chelates provide a better alternative. The DTPA chelates can be used in DELFIA separation assays where the concentration of extremely flexible and it provides components to create your own sensitive assay being attractive for the hit to lead optimization process (page 5, first paragraph).   One of ordinary skill would know that ready made buffers are a good starting point but optimization is needed for a final formulation of assay conditions. 
All additional arguments have been addressed in the Office action dated 12/9/2019 or are reiterated above.
Nonstatutory Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5-6, 8, 24, 50  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 7-13 , 15/143345 (‘345) in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims of both instant and copending application are drawn to the same markers (total PSA, IPSA, fPSA hK2) 
‘345 does not claim measuring iPSA as claimed. 
Nurmikko et al,  Nurmikko II and Pettersson et al are relied upon as in the 103 rejection above. 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to assay intact PSA of ‘345  as taught in Nurmikko et al, wherein antibody 5C3 is substituted with antibody 4D4 as taught in Nurmikko II because antibody clone 5C3 and  4D4 bind the same site with substantially the same affinities (table 2) as taught in Nurmikko II and one of ordinary skill in the art would have found it obvious to substitute 5C3 for 4D4 as a europium labeled tracer antibody in the assay of Nurmikko et al.   It would have also been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to further optimize the pH during the assay reaction when 4D4 is used as a europium-labeled  tracer antibody to detect the capture 5A10 antibody-iPSA complex bound on a DELFIA streptavidin plate in the method of  Nurmikko et al.  One would be motivated to do so to mitigate release of fPSA from the ACT-PSA complex that increases with an increase in pH as taught in Pettersson et al.  to improve the accuracy and specificity for detecting fPSA including intact fPSA which is an important parameter in discrimination between BPH and prostate cancer patients (Pettersson, page 1481, left second Nurmikko et al.   One of skill would be motivated to replicate optimum conditions that reduce the aberrant and artificial fPSA release from the in vitro formed PSA-ACT complex standard,  in accelerated stability studies i.e. performed under higher temperature to simulate aging because both  fPSA  and PSA-ACT are known to exist in blood and used to discriminate BPH from prostate cancer.  
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, buffer pH  is among many other variable parameters that has been a matter of routine optimization. Applicant can rebut a prima facie case of obviousness by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. Further, as the prior art compounds capture antibody i.e. clone 5A10 and the tracer antibody europium-labeled  tracer antibody clone 4D4  are indistinguishable from that claimed  the same as claimed it would be with expectation of success that they will produce the same results as the clamed i.e. detection of iPSA when the pH is between 6.5 to 7,in the method of ‘345  since the composition and its chemical properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In addition the DELFIA technology has 

Claims 16 and 31   are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 7-13 , 21-29  of copending Application No. 15/143345 (‘345) in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents as applied to claims 1, 5-6, 8, 24, 50. in further view of Eriksson et al.
‘345 does not claim measuring tPSA as claimed. 
Nurmikko et al,  Nurmikko II and  Pettersson et al. and Eriksson et al. are relied upon as in the 103 rejection above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to detect total PSA from in a blood sample as taught in ‘345 in view of  Nurmikko et al,  Nurmikko II and  Pettersson et al, wherein the assay is performed as taught in Eriksson et al. One would be motivated to do so as such assay is well established in the art as taught in Eriksson et al.

Claims 1, 5-6, 8, 24, 50  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 8-13 , 15/143,329 (‘329) in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims of both instant and copending application are drawn to the same markers (total PSA, IPSA, fPSA hK2) 
‘329 does not claim measuring iPSA as claimed. 
Nurmikko et al,  Nurmikko II and Pettersson et al is relied upon as in the 103 rejection above. 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to assay intact PSA of ‘329as taught in Nurmikko et al, wherein antibody 5C3 is substituted with antibody 4D4 as taught in Nurmikko II because antibody clone 5C3 and  4D4 bind the same site with substantially the same affinities (table 2) as taught in Nurmikko II and one of ordinary skill in the art would have found it obvious to substitute 5C3 for 4D4 as a europium labeled tracer antibody in the assay of Nurmikko et al.   It would have also been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to further optimize the pH during the assay reaction when 4D4 is used as a europium-labeled  tracer antibody to detect the capture 5A10 antibody-iPSA complex bound on a DELFIA streptavidin plate in the method of  Nurmikko et al.  One would be motivated to do so to mitigate release of fPSA from the ACT-PSA complex that increases with an increase in pH as taught in Pettersson et al.  to improve the accuracy and specificity for detecting fPSA including intact fPSA which is an important parameter in discrimination between BPH and prostate cancer patients (Pettersson, page 1481, left second Nurmikko et al.   One of skill would be motivated to replicate optimum conditions that reduce the aberrant and artificial fPSA release from the in vitro formed PSA-ACT complex standard,  in accelerated stability studies i.e. performed under higher temperature to simulate aging because both  fPSA  and PSA-ACT are known to exist in blood and used to discriminate BPH from prostate cancer.  
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, buffer pH  is among many other variable parameters that has been a matter of routine optimization. Applicant can rebut a prima facie case of obviousness by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. Further, as the prior art compounds capture antibody i.e. clone 5A10 and the tracer antibody europium-labeled  tracer antibody clone 4D4  are indistinguishable from that claimed  the same as claimed it would be with expectation of success that they will produce the same results as the clamed i.e. detection of iPSA when the pH is between 6.5 to 7,in the method of ‘329 since the composition and its chemical properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In addition the DELFIA technology has 

Claims 16 and 31   are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 7-13 , 21-29  of copending Application No. ‘329 in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents as applied to claims 1, 5-6, 8, 24, 50. in further view of Eriksson et al.
‘329 does not claim measuring tPSA as claimed. 
Nurmikko et al,  Nurmikko II and  Pettersson et al. and Eriksson et al. are relied upon as in the 103 rejection above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to detect total PSA from in a blood sample as taught in ‘329 in view of  Nurmikko et al,  Nurmikko II and  Pettersson et al, wherein the assay is performed as taught in Eriksson et al. One would be motivated to do so as such assay is well established in the art as taught in Eriksson et al.

Claims 1, 5-6, 8, 24, 50  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13  of USPAT 9,672,329  ‘329) in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims of both instant and copending application are drawn to the same markers (total PSA, IPSA, fPSA hK2) 
‘329 does not claim measuring iPSA as claimed. 
Nurmikko et al,  Nurmikko II and Pettersson et al is relied upon as in the 103 rejection above. 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to assay intact PSA of ‘329 as taught in Nurmikko et al, wherein antibody 5C3 is substituted with antibody 4D4 as taught in Nurmikko II because antibody clone 5C3 and  4D4 bind the same site with substantially the same affinities (table 2) as taught in Nurmikko II and one of ordinary skill in the art would have found it obvious to substitute 5C3 for 4D4 as a europium labeled tracer antibody in the assay of Nurmikko et al.   It would have also been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to further optimize the pH during the assay reaction when 4D4 is used as a europium-labeled  tracer antibody to detect the capture 5A10 antibody-iPSA complex bound on a DELFIA streptavidin plate in the method of  Nurmikko et al.  One would be motivated to do so to mitigate release of fPSA from the ACT-PSA complex that increases with an increase in pH as taught in Pettersson et al.  to improve the accuracy and specificity for detecting fPSA including intact fPSA which is an important parameter in discrimination between BPH and prostate cancer patients (Pettersson, page 1481, left second Nurmikko et al.   One of skill would be motivated to replicate optimum conditions that reduce the aberrant and artificial fPSA release from the in vitro formed PSA-ACT complex standard,  in accelerated stability studies i.e. performed under higher temperature to simulate aging because both  fPSA  and PSA-ACT are known to exist in blood and used to discriminate BPH from prostate cancer.  
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, buffer pH  is among many other variable parameters that has been a matter of routine optimization. Applicant can rebut a prima facie case of obviousness by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. Further, as the prior art compounds capture antibody i.e. clone 5A10 and the tracer antibody europium-labeled  tracer antibody clone 4D4  are indistinguishable from that claimed  the same as claimed it would be with expectation of success that they will produce the same results as the clamed i.e. detection of iPSA when the pH is between 6.5 to 7,in the method of ‘329 since the composition and its chemical properties are inseparable.  In re Spada,
In addition the DELFIA technology has been used in all cited publication and it offers support chelates i.e. DTPA that function under lower pH values i.e. 6.5 and higher temperatures as evidenced by  DELFIA Reagents, see page 17). 

Claims 16 and 31   are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 7-13 , 21-29  of copending Application No. ‘329 in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents as applied to claims 1, 5-6, 8, 24, 50. in further view of Eriksson et al.
‘329 does not claim measuring tPSA as claimed. 
Nurmikko et al,  Nurmikko II and  Pettersson et al. and Eriksson et al. are relied upon as in the 103 rejection above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to detect total PSA from in a blood sample as taught in ‘329 in view of  Nurmikko et al,  Nurmikko II and  Pettersson et al, wherein the assay is performed as taught in Eriksson et al. One would be motivated to do so as such assay is well established in the art as taught in Eriksson et al.

Claims 1, 5-6, 8, 24, 50  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5,7-16, 21-28   ‘849) in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims of both instant and copending application are drawn to the same markers (total PSA, IPSA, fPSA hK2) and antibodies thereof used for detection. 
‘849 does not claim measuring iPSA as claimed. 
Nurmikko et al,  Nurmikko II and Pettersson et al is relied upon as in the 103 rejection above. 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to assay intact PSA with the assay system/chip  and method of ‘849  with the reagents as taught in Nurmikko et al, wherein antibody 5C3 is substituted with antibody 4D4 as taught in Nurmikko II because antibody clone 5C3 and  4D4 bind the same site with substantially the same affinities (table 2) as taught in Nurmikko II and one of ordinary skill in the art would have found it obvious to substitute 5C3 for 4D4 as a europium labeled tracer antibody in the assay of Nurmikko et al.   It would have also been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to further optimize the pH during the assay reaction when 4D4 is used as a europium-labeled  tracer antibody to detect the capture 5A10 antibody-iPSA complex bound on a DELFIA streptavidin plate in the method of  Nurmikko et al.  One would be motivated to do so to mitigate release of fPSA from the ACT-PSA complex that increases with an increase in pH as taught in Pettersson et al.  to improve the accuracy and specificity for detecting fPSA including intact fPSA which is Pettersson, page 1481, left second paragraph) and Nurmikko et al.   One of ordinary skill would be motivated to replicate optimum conditions that reduce the aberrant and artificial fPSA release from the in vitro formed PSA-ACT complex standard,  in accelerated stability studies i.e. performed under higher temperature to simulate aging because both  fPSA  and PSA-ACT are known to exist in blood and used to discriminate BPH from prostate cancer.  
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, buffer pH  is among many other variable parameters that has been a matter of routine optimization. Applicant can rebut a prima facie case of obviousness by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. Further, as the prior art compounds capture antibody i.e. clone 5A10 and the tracer antibody europium-labeled  tracer antibody clone 4D4  are indistinguishable from that claimed  the same as claimed it would be with expectation of success that they will produce the same results as the clamed i.e. detection of iPSA when the pH is between 6.5 to 7,in the assay system/method of ‘‘849  re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In addition the DELFIA technology has been used in all cited publication and it offers support chelates i.e. DTPA that function under lower pH values i.e. 6.5 and higher temperatures as evidenced by  DELFIA Reagents, see page 17). 

Claims 16 and 31   are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 7-13 , 21-29  of copending Application No. ‘‘849  in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents as applied to claims 1, 5-6, 8, 24, 50. in further view of Eriksson et al.
‘849  does not claim measuring tPSA as claimed. 
Nurmikko et al,  Nurmikko II and  Pettersson et al. and Eriksson et al. are relied upon as in the 103 rejection above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to detect total PSA as taught in ‘‘849  in view of  Nurmikko et al,  Nurmikko II and  Pettersson et al, wherein the assay is performed as taught in Eriksson et al. One would be motivated to do so as such assay is well established in the art as taught in Eriksson et al.
Response to Applicant arguments
Applicant arguments are moot in view of the new grounds for rejection.
Conclusion

No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641